Order filed, August 27, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00482-CV
                                 ____________

           HA THI MANNING A/K/A ROSE MANNING, Appellant

                                         V.

   SOHAIL YOUSEF AND AMARENA SALON & DAY SPA, LLC D/B/A
              ARENA SALON & DAY SPA, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-48551


                                     ORDER

      The reporter’s record in this case was due June 30, 2014. See Tex. R. App.
P. 35.1. On July 11, 2014, this court ordered the court reporter to file the record
within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Annette Peltier, the official court reporter, to file the record in
this appeal within 10 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Annette Peltier does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM